Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 13, 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marinkovich et al. (US 2017/0246473 A1; hereafter: Marinkovich).
Regarding Claim 1, Marinkovich teaches: a skin diagnostic device (Figure 2) comprising circuitry providing a processing unit coupled to a storage unit to configure the skin diagnostic device to provide (Figure 2: element 202, 206; ¶113: “The processing unit 202 may comprise one or more commercially available microprocessors”; ¶115: “The memory unit 206 comprises at least one of Read Only Memory (ROM)”): a skin analysis unit to classify pixels an image using a deep neural network comprising a regressor and a classifier for image classification to generate the skin diagnosis for a skin condition (¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”).
Regarding Claim 2, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide a visualization unit to annotate the image to visualize the skin diagnosis (¶18: “skin assessment data of locations may be overlaid on an image of a larger skin region and displayed on the display surface.”).
Regarding Claim 3, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide a recommendation unit, responsive to the skin diagnosis, to recommend a product for the skin condition (¶18: “The device may further comprise a skin care regimen recommendation module that generates a displayable skin care regimen recommendation. The skin care regiment recommendation may be based on at least partly on determination of a skin profile of the user”).
Regarding Claim 4, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit further configure the skin diagnostic device to provide an e-commerce interface with which to purchase products for the skin condition (¶28: “The regimen tracker may be populated using a drag-and-drop or click-to-add functionality. In the method and system, the interface may comprise a rating facility or a product information facility. The product information facility may enable a user to obtain product information by search. Search may be a search of product identifiers, product ratings, drag-and-drop items, images, barcode scans, skin states, and profiles.”; ¶55: “The skin care regimen recommendation module may be linked to a product database. The product database may include products available in a point-of-sale location.”).
Regarding Claim 5, Marinkovich teaches: the diagnostic device of claim 1 wherein the skin diagnosis comprises an integer value on a scale classifying a severity of the skin condition over the image (¶67: “Embodiments of the present invention disclose a method of managing skin health comprising capturing images of the skin, analyzing the captured images, determining at least one of susceptibility to acne and presence of acne, upon determination of the presence of acne, measuring the level of severity of acne, categorizing acne based on the measured level of severity”).
Regarding Claim 6, Marinkovich teaches: the diagnostic device of claim 5, wherein the deep neural network is configured to receive a normalized face image as input (¶156: “The color histogram generator unit 230, by virtue of its design, generates a normalized Red (R) and Blue (B) color channel histogram for each one of the one or more images of the organs”; normalized images are being generated for color analysis) and to output a vector which represents a probability distribution over all possible integer values on the scale and applied an activation function to determine the integer value of the skin diagnosis (¶41: “According to a first aspect, a method for determining skin characteristics and cosmetic features using color analysis includes a step of modeling the R, G, and B component color distribution with Gaussian probabilistic distribution with estimated parameters”; ¶126: “In operation, using the system 100 a user learns about a scanned organ via achievement of the risk number or score for the scanned organ based on the severity of the least one of a medical and non-medical condition thereof on a measurement scale, for example ranging from a minimum of 0 (or best) to a maximum of 100 (or worst).”). 
Regarding Claim 8, Marinkovich teaches: the diagnostic device of claim 1, wherein the deep neural network comprises an adapted network for image classification which is adapted to generate the skin diagnosis (¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”)
Regarding Claim 9, Marinkovich teaches: the diagnostic device of Claim 1, wherein the deep neural network comprises a convolutional neural network (CNN) for image processing (¶18: “a skin condition analysis module coupled to the detector, the analysis module capable of generating a skin condition assessment in real-time, based partly on at least one of RGB analysis”; ¶22: “determining may be done using an algorithm. The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis and the like”; a convolutional neural network is a specific type of artificial neural network and would be a reasonable alternative and network to use).
Regarding Claim 13, Marinkovich teaches: the diagnostic device of claim 1, wherein the deep neural network is trained using a dataset of facial image data comprising selfie images from user mobile devices (¶60: “In an aspect of the invention, a web-enabled health tracking method and system may include a camera comprising a photo guide unit for generating notes for each photograph captured, an interface coupled between the camera and web-enabled computing system for uploading the photograph captured by the camera”; ¶22: “The algorithm may involve artificial neural networks, non-linear regression, genetic algorithms, fuzzy logic, fractal and multi-fractal analysis, and the like. The methods and systems may further comprise filtering the reflected or re-emitted light to obtain polarized light of at least one wavelength defined by the filter output. The algorithmic analysis may be performed on the filtered image”; neural network training is a standard step to develop a neural network to perform a specific task).
Regarding Claim 16, Marinkovich teaches: the diagnostic device of claim 1, wherein the image comprises a selfie image from a user mobile device (¶65: “In the system and method, the image capturing unit comprises at least one of a mobile device and a Personal Digital Assistant (PDA)”; ¶61: “In an aspect of the invention, a mobile device-based health assessment system and method may include a photograph capturing device for capturing a skin image of a mobile device user.”)
Regarding Claim 17, Marinkovich teaches: the diagnostic device of claim 1, wherein the diagnostic device comprises one of a computing device for personal use (¶173: “computer systems 400 may be any various types of devices, including, but not limited to, a personal computer system, desktop computer, laptop, notebook, or notebook computer”) and a server providing skin diagnostic services via communications network (Figure 4: element 490; ¶177: “Network interface 440 may be configured to allow data to be exchanged between computer system 400 and other devices attached to a network (e.g., network 490), such as one or more external systems or between nodes of computer system 400.”; ¶177 further discloses examples of networks)).
Regarding Claim 18, Marinkovich teaches: the diagnostic device of claim 17, wherein the computing device for personal use comprises one of a smartphone, tablet, laptop, personal computer, or other computing device having or coupled to a camera (¶173: “computer systems 400 may be any various types of devices, including, but not limited to, a personal computer system, desktop computer, laptop, notebook, or notebook computer, mainframe computer system, handheld computer, workstation, network computer, a camera, a set top box, a mobile device, a consumer device, video game console, handheld video game device, application server, storage device, a peripheral device such as a switch, modem, router, or in general any type of computing or electronic device”).  
Regarding Claim 19, Marinkovich teaches: the diagnostic device of claim 3, wherein the recommendation unit provides a treatment product selector responsive to the skin diagnosis to obtain at least one of a product recommendation and a treatment plan recommendation (¶18: “The device may further comprise a skin care regimen recommendation module that generates a displayable skin care regimen recommendation. The skin care regiment recommendation may be based on at least partly on determination of a skin profile of the user”). 
Regarding Claim 20, Marinkovich teaches: the diagnostic device of claim 1, wherein the processing unit and storage unit configure the skin diagnostic device to provide an image acquisition function to receive the image (¶131: “At step 304, the method 300 comprises capturing images of an organ”; ¶14: “Embodiments of the present invention generally relates to managing skin health, and more particularly, to imaging, analyzing, quantifying, and classifying skin acne and recommending therapies and tracking efficacy of the recommended therapies.”).
Regarding Claim 21, Marinkovich teaches: the diagnostic device of claim 1, wherein the skin condition is acne vulgaris (¶14: “Embodiments of the present invention generally relates to managing skin health, and more particularly, to imaging, analyzing, quantifying, and classifying skin acne and recommending therapies and tracking efficacy of the recommended therapies.”).
Regarding Claim 22, Claim 22 recites a method that is implemented by the device of Claim 1 with the added limitations of Claim 2. Therefore, the rejections of Claim 1-2 are equally applied. (See Figure 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of De Brouwer et al. (US 2018/0289334 A1; hereafter: De Brouwer).
Regarding Claim 7, Marinkovich
In a related art, De Brouwer teaches: wherein the deep neural network is further configured with auxiliary tasks to determine one or both of an ethnicity prediction and gender prediction (¶25: “Physiological parameter prediction system 1 includes a physiological parameter determination block 10, a web server 11, a deep learning convolutional neural network (DNN) model to predict age 12, a DNN model to predict height and weight 13, and a DNN model to predict gender 14.”) for determining gender information for more complete analysis. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of De Brouwer to incorporate the determination of gender of an image subject. The motivation in doing so would lie in generating a more complete user profile for product recommendation.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of Jiang, Luo, Juyong Zhang, and Bailin Deng. "Robust RGB-D Face Recognition Using Attribute-Aware Loss." arXiv preprint arXiv:1811.09847 (2018).; hereafter: Jiang.
Regarding Claim 10, Marinkovich teaches: the diagnostic device of claim 9, but does not explicitly teach wherein the CNN comprises a residual network as an encoder having global pooling operation before final fully connected layers configured to generate regressor and classifier outputs.
In a related art, Jiang teaches: wherein the CNN comprises a residual network as an encoder having global pooling operation before final fully connected layers configured to generate regressor and classifier outputs (Figure 3: FC block and Deep Architecture block; a global pooling operation is a common structural component of any robust convolutional neural network and would be included here.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of Jiang to incorporate common structural components. The motivation in doing so would lie in the increased robustness and accuracy of the neural network with the inclusion of these structures.
Regarding Claim 11, Marinkovich, in view of Jiang, further teaches: the diagnostic device of claim 1, wherein the deep neural network is trained with a combined loss function combining a regressor loss function and a classifier loss function (Jiang: Section 3.2: Page 5: “Details of training with the combined softmax and attribute-aware loss are presented in Sec. 3.3”; Figure 3 shows to loss functions that are used in the methodology) for utilizing multiple loss functions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marinkovich, in view of Jiang, with the additional teachings of Jiang to incorporate a combined loss function. The motivation in doing so would lie in a more accurate convolutional neural network for image classification.
Regarding Claim 12, Marinkovich, in view of Jiang, further teaches: the diagnostic device of claim 11, wherein the combined loss function conforms to an equation:

    PNG
    media_image1.png
    176
    616
    media_image1.png
    Greyscale

From Jiang: Section 3.3 and 3.2:

    PNG
    media_image2.png
    180
    354
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    75
    358
    media_image3.png
    Greyscale

The two excerpts above show two loss functions that are calculated based on the attributes used in the convolutional neural network. While the equation from Jiang only shows one attribute term, Jiang considers multiple different attributes including but not limited to: age, ethnicity and gender. Each of these attributes would be an additional term on the loss function in addition to the standard softmax loss which includes the Mean Square Error and Cross Entropy terms.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marinkovich, in view of Jiang, with the additional teachings of Jiang for the same reasons as stated in Claim 11.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marinkovich as applied to claims above, and further in view of Sherman et al. (US 2017/0270593 A1; hereafter: Sherman).
Regarding Claim 14, Marinkovich
In a related art, Sherman teaches: wherein the deep neural network is configured to generate a heatmap to visualize skin diagnosis in association with the image (¶9: “Some embodiments of the non-transitory computer-readable medium include logic that causes a computing device to receive an image of a user and create a two-dimensional heat map of the image, where the two-dimensional heat map is created via a convolutional neural network to identify at least one pixel of the image that is indicative of a skin age, and where the two-dimensional heat map identifies a region of the image that contributes to the skin age.”) for generating a heat map of skin condition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Marinkovich with the above teachings of Sherman to incorporate the generation of a heat map of the skin image. The motivation in doing so would lie in the ability to visualize the regions and areas of the image that contributed the most to the classification of the image.
Regarding Claim 15, Marinkovich, in view of Sherman, teaches: the diagnostic device of claim 14, wherein the deep neural network is configured to apply Class Activation Mapping (CAM) technique to generate the heatmap (Sherman: ¶9: “Some embodiments of the non-transitory computer-readable medium include logic that causes a computing device to receive an image of a user and create a two-dimensional heat map of the image, where the two-dimensional heat map is created via a convolutional neural network to identify at least one pixel of the image that is indicative of a skin age, and where the two-dimensional heat map identifies a region of the image that contributes to the skin age.”; Class activation mapping is a common technique used to generate heat maps from convolutional neural network. Furthermore, the heat map generated by Sherman is functionally similar to the heat map generated by class activation mapping).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salvi et al. (US 2019/0237194 A1), Ludwinski et al. (US 2019/0213452 A1), Anyanwu-Ofili et al. (US 2020/0265937 A1), Purwar et al. (US 2018/0350071 A1), Flank (US 2019/0220738 A1), Ludwinski et al. (US 2019/0213453 A1), Zhang et al. (US 2022/0021742 A1), Rasochova et al. (US 2021/0027897 A1), Youssef et al. (US 2017/0330264 A1), Peyelevade (US 7,437,344 B2), Hawkins et al. (US 6,959,199 B2), Rubinstenn et al. (US 7,324,668 B2), McDaniel et al. (US 7,950,925 B2), Hillebrand et al. (US 6,571,003 B1), Rubinstenn et al. (US 6,761,697 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668